Exhibit 10.1

 

November 4, 2015

 

Carrie Teffner

 

Re:  Offer of Employment by Crocs, Inc.

 

Dear Carrie:

 

I am very pleased to confirm our offer to you of full-time employment with
Crocs, Inc., a Delaware corporation (the “Company”), in the positions of
Executive Vice President and Chief Financial Officer with a start date on a
mutually agreeable date in December, 2015 (the “Start Date”). You will report to
the Company’s Chief Executive Officer (the “CEO”) and you agree that you will
resign from the Company’s Board of Directors (the “Board”) prior to the Start
Date.  Crocs is committed to your continued development as a senior executive,
and will use its reasonable best efforts to further your growth through
professional development opportunities. Crocs expects that you will be offered
additional operational responsibilities within the next 12-18 months which will
meaningfully expand the scope of your executive role with the Company.  In the
interest of properly exploring such opportunities, the CEO shall meet with you
within 30 days of each 6 month period of your employment to discuss your job
performance, your professional interests and opportunities for expanded roles.

 

The other terms and benefits of our offer are as follows:

 

1.     Starting Salary and Commencement Bonus.

 

(a)  Base Salary.  Your starting salary will be $650,000 per year (as adjusted
from time to time, your “Base Salary”), less all applicable deductions required
by law, which shall be payable at the times and in the installments consistent
with the Company’s then current payroll practice. Your Base Salary is subject to
periodic review and adjustment in accordance with the Company’s policies as in
effect from time to time.

 

(b)  Signing Bonus.  The Company will pay you a one-time signing bonus in the
amount of $75,000, less deductions required by law (the “Signing Bonus”). The
Signing Bonus will be paid following your Start Date, but on or prior to
December 31, 2015. Should you resign your employment with the Company for any
reason, prior to the two-year anniversary of your Start Date with the Company
(the “Start Date”), you will be required to repay the Company a pro rata portion
of the Signing Bonus for each month of such two-year period that you do not
remain employed by the Company (e.g, if you resign after 23 months, you repay
1/24 of the $75,000).  You shall not be required to repay the Signing Bonus in
the case of your death or “Disability” (as defined in the Company’s 2015 Equity
Incentive Plan) prior to the two-year anniversary of your Start Date.

 

2.     Annual Incentive Compensation.   You will be eligible to participate in
the Company’s annual bonus plan, subject to the terms and conditions of the then
current annual bonus plan and on a basis comparable to the other senior
executives of the Company.  The target value of your annual bonus shall be no
less than 85% of your Base Salary. All annual bonus plan awards shall be
governed by the terms and conditions, and subject to any performance metrics,

 

--------------------------------------------------------------------------------


 

established by the Compensation Committee of the Board (the “Compensation
Committee”) for the Company’s then-current annual bonus plan.

 

3.     Long-Term Incentive Awards.

 

(a)  Special Sign-on Time-Vesting RSU Award.  Subject to approval of the
Compensation Committee and effective on your Start Date, you will be granted an
award of restricted stock units (the “Time-Vesting RSU Award”) representing the
opportunity to acquire a number of shares of the Company’s common stock equal to
$1,000,000 divided by the 30 trading day volume weighted average per share
trading price of the Company’s common stock as of the date on which your
appointment as Executive Vice President and Chief Financial Officer of the
Company is announced publicly (the “Announcement Date”) and subject to the terms
and conditions of the Company’s 2015 Equity Incentive Plan (or such other plan,
program or arrangement selected by the Compensation Committee prior to your
Start Date) (the “Plan”) and an award agreement between you and the Company in
the form approved by the Compensation Committee (in substantially the same form
as attached Exhibit A hereto). The right to settlement of the Time-Vesting RSU
Award will be subject to your continued service to the Company (which would
include Board service if you transition directly from employment to Board
service) over the vesting period (vesting in three equal installments on each of
the first, second and third anniversaries of your Start Date except as provided
in paragraph 5(b)), the restrictions set forth in the Plan and the award
agreement, and compliance with applicable securities and other laws.

 

(b)  Sign-on Performance-Vesting RSU Award.  Subject to approval of the
Compensation Committee and effective on your Start Date, you will be granted an
award of performance-vesting RSUs (the “Performance-Vesting RSU Award”)
representing the opportunity to acquire a number of shares of the Company’s
common stock equal to $1,000,000 divided by the 30 trading day volume weighted
average per share trading price of the Company’s common stock as of the
Announcement Date, subject to the terms and conditions of the Plan and an award
agreement between you and the Company in the form approved by the Compensation
Committee (in substantially the same form as attached Exhibit B hereto). The
vesting of the Performance-Vesting RSU Award will be subject to the following
conditions in each case subject to your continued service for the Company over
such period (except as provided below), the restrictions set forth in the Plan
and the award agreement, and compliance with applicable securities and other
laws:

 

(i) the Performance-Vesting RSU Award will vest in full if, between the first
and fourth anniversaries of your Start Date, the Company’s common stock during
any consecutive 30-trading day period has a volume weighted average per share
trading price equal to at least $30.14 (“Tier I Performance Condition”);

 

(ii) if the Tier I Performance Condition has not been satisfied by the fourth
anniversary of your Start Date, then 40% of the Performance-Vesting RSU Award
will vest if, at any time during the three-month period ending on the fourth
anniversary of your Start Date, the Company’s common stock has a 30 trading day
volume weighted average per share trading price equal to at least $26.29 (the
“Tier II Performance Condition”); and

 

2

--------------------------------------------------------------------------------


 

(iii) if neither the Tier I Performance Condition nor the Tier II Performance
Condition have been satisfied by the fourth anniversary of your Start Date, then
20% of the Performance-Vesting RSU Award will vest if, at any time during the
three-month period ending on the fourth anniversary of your Start Date, the
Company’s common stock has a 30 trading day volume weighted average per share
trading price equal to at least $22.53 (the “Tier III Performance Condition”).

 

Should the Company terminate your employment without Cause (as defined in the
Company’s 2015 Equity Plan, provided Cause shall not exist unless and until the
Company provides you with a reasonably detailed written explanation as to why
the Company believes Cause exists and stating its intent to terminate your
employment on a particular date; you are given ten (10) business days from the
delivery of the written notice by the Company within which to cure any acts
constituting Cause capable of being cured; you are afforded a reasonable
opportunity to discuss the issues with the Company’s Board of Directors; and the
Board of Directors subsequently votes in favor of termination for Cause), should
you end your employment for Good Reason (as defined below) or should your
employment terminate as a result of death or Disability (as defined in the
Company’s 2015 Equity Plan) (each, a “Qualifying Termination”) prior to the
fourth anniversary of your Start Date at a time when the Performance-Vesting RSU
Award is unvested, then, conditioned on your executing and not revoking a
general release of all claims (except in the case of death), in a form
substantially similar to Exhibit C hereto, that becomes effective and
irrevocable no later than the 60th day following your “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder), a pro-rated percentage of the
Performance-Vesting RSU Award shall remain outstanding and eligible to vest as
follows:

 

(x) if a Qualifying Termination occurs prior to the fourth anniversary of your
Start Date and prior to satisfaction of the Tier I Performance Condition, then a
pro-rated percentage of the Performance-Vesting RSU Award shall remain
outstanding and eligible to vest in full if and when the Tier I Performance
Condition is satisfied prior to the fourth anniversary of your Start Date, with
such pro-rated percentage equal to the number of full months to have elapsed
between your Start Date and the date of such Qualifying Termination divided by
48; and

 

(y) if a Qualifying Termination occurs prior to the fourth anniversary of your
Start Date and prior to satisfaction of the Tier I Performance Condition, then a
pro-rated percentage of the Performance-Vesting RSU Award shall remain
outstanding and eligible to vest upon the fourth anniversary of your Start Date
at a 20% level (subject to further proration) if the Tier III Performance
Condition is satisfied or at a 40% level (subject to further proration) if the
Tier II Performance Condition is satisfied, in each case, at any time during the
three-month period ending on the fourth anniversary of your Start Date, with
such pro-rated percentage equal to the number of full months to have elapsed
between your Start Date and the date of such Qualifying Termination divided by
48.

 

(c)  Future Long-Term Incentive Awards.  For calendar year 2016 and subsequent
years, you will be eligible to participate in the Company’s long-term incentive
plan (“LTIP”),

 

3

--------------------------------------------------------------------------------


 

subject to the terms and conditions of the then current LTIP and on a basis
comparable to the other senior executives of the Company.  The target value of
your LTIP award for 2016 shall be $1,000,000.  All awards shall be governed by
the terms and conditions, the provisions of Paragraph 5(b), and subject to any
performance metrics, established by the Compensation Committee for the Company’s
then-current LTIP.

 

4.     Benefits.  You will be entitled to participate in all employee benefit
plans and programs and executive perquisites and incentives generally available
to and on terms no less favorable than similarly situated senior executive
employees of the Company, to the extent that you meet the eligibility
requirements for each individual plan or program. Your participation in any such
plan or program will be subject to the provisions, rules, and regulations of, or
applicable to, the plan or program. The Company provides no assurance as to the
adoption or continuation of any particular employee benefit plan or program.  In
addition, the Company agrees to reimburse you for up to $15,000 in reasonable
professional fees for legal advice in connection with your transition to the
Company.

 

5.     Termination of Employment Not in Connection with a Change in Control.

 

(a)  Should the Company terminate your employment without Cause (provided Cause
shall not exist unless and until the Company provides you with a reasonably
detailed written explanation as to why the Company believes Cause exists and
stating its intent to terminate your employment on a particular date; you are
given ten (10) business days from the delivery of the written notice by the
Company within which to cure any acts constituting Cause capable of being cured;
you are afforded a reasonable opportunity to discuss the issues with the
Company’s Board of Directors; and the Board of Directors subsequently votes in
favor of termination for Cause) or you resign for Good Reason (as defined
below), and conditioned on your executing and not revoking a general release of
all claims in a form substantially similar to Exhibit C, that becomes effective
and irrevocable no later than the 60th day following your “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder), the Company will pay you an
amount equal to your then-current Base Salary plus your then-current target
annual bonus in a single lump sum 6 months following your separation from
service or, if earlier, 30 days after the date of your death.

 

For purposes of this letter “Good Reason” means any of the following conditions
arising during your term of employment without your consent:

 

(i)  a material diminution in your responsibilities, authority or duties;

 

(ii)  a reduction in your base salary (unless such reduction is part of an
across the board uniformly applied reduction affecting all senior executives and
does not exceed the average percentage reduction for all such senior executives
and such reduction does not exceed 10% in any one year);

 

(iii)  a reduction in your incentive or equity compensation opportunity such
that it is materially less favorable to you than those provided generally to all
other senior executives;

 

4

--------------------------------------------------------------------------------


 

(iv)  any change in your reporting relationship such that you would not report
directly to the Company’s CEO;

 

(v)  any requirement that you relocate your primary residence, provided your
primary residence is in the continental United States; or

 

(vi) a material breach of this letter agreement by the Company.

 

Provided, however, that “Good Reason” will not exist unless you have first
provided written notice to the Company of the occurrence of one or more of the
conditions under clauses (i) through (vi) above within 180 days of the
condition’s occurrence, and such condition(s) is (are) not fully remedied by the
Company within 30 days after the Company’s receipt of written notice from you.

 

(b)  Upon a Qualifying Termination including your resignation for Good Reason
and conditioned on your executing (except in the event of your death) and not
revoking a general release of all claims in a form acceptable to the Company (in
substantially the same form as Exhibit C hereto), that becomes effective and
irrevocable no later than the 60th day following your “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder), other than in connection with a transition
to Board service:  (i) your outstanding time-vesting equity awards that would
otherwise have vested in the calendar year of your Qualifying Termination (and
any performance-vesting equity awards for which the performance metrics have
already been satisfied prior to the Qualifying Termination, other than the
Performance-Vesting RSU Award) shall vest based on the number of full months
that have elapsed since the later of (A) the grant date of the applicable equity
award and (B) the most recent vesting date of such equity award divided by 12
and shall be settled at the time such awards otherwise would have settled; and
(ii) a pro-rated percentage of your performance-vesting equity awards (other
than the Performance-Vesting RSU Award) for which the performance period remains
open at the time of the Qualifying Termination shall remain outstanding and
eligible to vest if the applicable performance metrics are satisfied for such
performance-vesting equity awards by the end of the applicable performance
period, with such percentage equal to the number of full months that have
elapsed between the grant date of such award and the Qualifying Termination
divided by the total number of months in the applicable performance period.  The
Compensation Committee shall adjust the pro-ration methodology to reflect the
actual vesting periods applicable to each future LTIP award.  Notwithstanding
the foregoing, if the provisions of the Plan would provide greater vesting in
the event of your termination of employment as a result of death or Disability,
then the provisions of the Plan shall control. Further, for equity awards in the
form of options or stock appreciation rights, the portion of the award that
vests under this Paragraph 5(b) shall be treated as exercisable immediately
prior to the termination of employment as a result of death or Disability.  For
the avoidance of doubt, in the event that you transition from employment
directly to Board service, the vesting of Long Term Incentive Awards shall not
be impacted by virtue of the transition alone and Long Term Incentive Awards
shall continue to vest during such Board service upon termination of your
employment (other than for “Cause” or due to death or “Disability”).

 

5

--------------------------------------------------------------------------------


 

(c) Upon termination of your employment for any reason, you agree to resign, as
of the date of such termination as an officer of the Company and any of the
Company’s affiliates.

 

6.     Change in Control Plan. So long as the Company maintains the Company’s
Change in Control Plan (the “CIC Plan”), you will be eligible to participate in
the CIC Plan with a Severance Payment Percentage of 250%, subject to the terms
and conditions of the CIC Plan.

 

7.     Confidentiality.  As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, this offer of
employment is contingent upon your signing the Company’s standard employee
confidentiality agreement. The Company hereby directs you not to bring with you
any confidential or proprietary material of any former employer or other entity
or to violate any other obligations you may have to any former employer or other
entity. You represent that your signing of this offer letter, the agreements
concerning equity awards granted to you and the Company’s confidentiality
agreement, and your commencement of employment with the Company, will not
violate any agreement currently in place between yourself and current or past
employers or other entities.

 

8.     Conflict of Interest. Prior to starting employment, you will disclose to
the Company in writing any other gainful employment, business or activity that
you are currently associated with or participate in that competes, directly or
indirectly, with the Company. During the period that you render services to the
Company, you agree to not engage in any employment, business or activity that is
in any way competitive with the business or proposed business of the Company or
that is reasonably likely to materially interfere with the performance of your
job duties or create a conflict of interest. You will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. You will
be responsible to comply with the Company’s Business Code of Conduct and Ethics
and any other Company policies regarding conflicts of interest, at all times
during employment.

 

9.     Noncompetition and Nonsolicitation.

 

(a)   During the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly, engage
in, whether as an owner, consultant, employee, or otherwise, (i) activities
directly competitive with any significant line of business of the Company
(including casual footwear) in any state, province or like geography where the
Company conducted business during your employment with the Company (the
“Territory”) or (ii) form or assist others in forming, be employed by, perform
services for, become an officer, director, member or partner of, or participant
in, or serve as a consultant or independent contractor to, invest in or own any
interest in (whether through equity or debt securities), assist (financially or
otherwise) or provide counsel or assistance to any person or entity engaged in
business that directly competes with any significant line of business of the
Company (including casual footwear) in the Territory.  Notwithstanding anything
in this offer letter to the contrary, you may hold, purchase or otherwise
acquire up to three percent (3%) in

 

6

--------------------------------------------------------------------------------


 

any class of securities of a company if such securities are traded on a national
securities exchange or in the over-the-counter market so long as you hold such
securities as a passive investment and do not take an active part in the
management or direction of such company and, following the date that is six
months after your last day of employment, you may be affiliated with a private
equity or other institutional investor and, in such capacity, serve on a board
of directors so long as you are not involved in any day-to-day operations of a
company that a directly competitive with any significant line of business of the
Company (including casual footwear).

 

(b)   During the time you are employed and for a period of two years following
your termination from employment with the Company for any reason, you will not
without the prior written consent of the Company, directly or indirectly,
solicit to hire or hire or attempt to solicit to hire or hire, or take any other
steps to cause to be offered employment or other positions or roles, either on a
full time, part-time or consulting basis, any person who worked as an employee,
consultant or contractor of the Company or its affiliates at any time in the six
months preceding the date your employment terminated and with whom you had
regular contact during the one-year period preceding the termination of your
employment with the Company. The restrictions set forth in this paragraph shall
not prohibit any form of general advertising or solicitation that is not
directed at a specific person or entity.

 

(c)   During the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or
indirectly, (i) solicit, induce, divert, appropriate or accept business of the
type in which the Company engaged during your employment on behalf of any other
person or entity or (ii) attempt to solicit, induce, divert, appropriate or
accept, on behalf of any person or entity, any customer or actively sought
prospective customer of the Company with whom you have had contact, whose
dealings with the Company have been supervised by you or about whom you have
acquired confidential information, in the course of your employment.

 

(d)   You agree that the foregoing restrictions are reasonable, will not
preclude you from finding gainful employment, and are necessary to protect the
goodwill, confidential information, and other protectable business interests of
the Company. You further agree that the Company would suffer irreparable harm
and has no adequate remedy of law should you violate these restrictions and
agrees that injunctive relief, in addition to any other damages or relief
available to the Company, may be appropriate and necessary to protect the
Company’s interests.

 

(e)   You acknowledge that the covenants set forth in Paragraphs 7, 8 and 9(a),
(b) and (c) impose a reasonable restraint on you in light of the business and
activities of the Company. You acknowledge that your expertise is of a special
and unique character which gives this expertise a particular value, and that a
breach of Paragraphs 7, 8 or 9(a),(b) or (c) above by you could cause serious
and potentially irreparable harm to the Company. You therefore acknowledge that
a breach of any of the provisions in Paragraphs 7, 8 or 9(a),(b) or (c) above by
you cannot be adequately compensated in an action for damages at law, and
equitable relief may be necessary to protect the Company from a violation of
this letter agreement and from the harm which this letter agreement is intended
to prevent. By reason thereof, you acknowledge that the

 

7

--------------------------------------------------------------------------------


 

Company is entitled, in addition to any other remedies it may have under this
letter agreement or otherwise, to seek preliminary and permanent injunctive and
other equitable relief to prevent or curtail any breach of Paragraphs 7, 8 or
9(a),(b) or (c) of this letter agreement. You acknowledge, however, that no
specification in this offer letter of a specific legal or equitable remedy may
be construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this offer letter by you. In the
event of a breach or violation by you of any of the provisions of Paragraphs 7,
8 or 9(a),(b), or (c) above, the running of the term shall be tolled with
respect to you during the continuance of any actual breach or violation.

 

(f)   In the event that any provision or term of Paragraphs 9(a), (b) or
(c) above, or any word, phrase, clause, sentence or other portion thereof
(including, without limitation, the geographic and temporal restrictions and
provisions contained in this Paragraph 9 is held to be unenforceable or invalid
for any reason, such provision or portion thereof will be modified or deleted in
such a manner as to be effective for the maximum period of time for which
it/they may be enforceable and over the maximum geographical area as to which
it/they may be enforceable and to the maximum extent in all other respects as to
which it/they may be enforceable. Such modified restriction(s) shall be enforced
by the court or adjudicator. In the event that modification is not possible,
because each of your obligations in Paragraphs 9(a), (b) or (c) above is a
separate and independent covenant, any unenforceable obligation shall be severed
and all remaining obligations shall be enforced.

 

10.  Employment Terms. You will devote your full business time, attention and
best efforts to the performance of your duties and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided, that
nothing herein shall preclude you, subject to the prior written approval of the
Board, from accepting appointment to or serving on any board of directors or
trustees of any charitable organization; and provided, further, that, in each
case, and in the aggregate, that such activities do not conflict or interfere
with the performance of your duties.  While we look forward to a long and
profitable relationship, should you decide to accept our offer, either you or
the Company may terminate the employment relationship for any reason at any
time, with or without prior notice and with or without Cause, subject to the
terms set forth in this offer letter.  In addition, the Company may change your
compensation, benefits, duties, assignments, responsibilities, location of your
position and any other terms and conditions of your employment at any time to
adjust to the changing needs of the Company, subject to the terms of this offer
letter. Any statements or representations to the contrary (and any statements
contradicting any provision in this offer letter) are ineffective. Further, your
participation in any stock incentive or benefit program is not to be regarded as
assuring you of continuing employment for any particular period of time. Any
modification or change in your at will employment status may only occur by way
of a written employment agreement signed by you and the CEO or another
duly-authorized member of the Board.

 

11.  [Reserved]

 

8

--------------------------------------------------------------------------------


 

12.  Section 409A.

 

(a) This offer letter (and the payments and benefits provided hereunder) are
intended to comply with the requirements of Section 409A or an exemption or
exclusion therefrom and, with respect to amounts that are subject to
Section 409A, shall in all respects be administered in accordance with
Section 409A.  Any payments that qualify for the “short-term deferral”
exception, the “involuntary separation” exception or another exception under
Section 409A shall be paid under the applicable exception.  Each payment of
compensation under this offer letter shall be treated as a separate and distinct
payment of compensation for purposes of Section 409A and the right to a series
of installment payments under this offer letter shall be treated as a right to a
series of separate and distinct payments.  All payments of nonqualified deferred
compensation subject to Section 409A to be made upon a termination of employment
under this offer letter may only be made upon a “separation from service” under
Section 409A.  In no event may you, directly or indirectly, designate the
calendar year of any payment under this offer letter.

 

(b) Notwithstanding any other provision of this offer letter to the contrary, if
you are considered a “specified employee” for purposes of Section 409A (as
determined in accordance with the methodology established by the Company as in
effect on your date of termination), any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A that is otherwise due
to you under this offer letter during the six (6) month period following your
separation from service (as determined in accordance with Section 409A) on
account of your separation from service shall be accumulated and paid to the you
on the first business day after the date that is six months following your
separation from service (the “Delayed Payment Date”).  You shall not be entitled
to interest or any other earnings on any cash payments so delayed from the
scheduled date of payment to the Delayed Payment Date.  If you die during the
postponement period, the amounts and entitlements delayed on account of
Section 409A shall be paid to the personal representative of your estate on the
first to occur of the Delayed Payment Date or 30 days after the date of your
death.

 

(c)  Notwithstanding the foregoing or any other provision in this offer letter
to the contrary, in no event shall the Company or any of its subsidiaries or
affiliates (or any of their successors) be liable to you or your beneficiaries
for any additional tax, interest or penalty that may be imposed on you pursuant
to Section 409A or for any damages incurred by you as a result of this offer
letter (or the payments or benefits hereunder) failing to comply with, or be
exempt from, Section 409A.

 

13.  Successors, Beneficiaries.

 

(a)  The terms of this letter agreement shall automatically be binding on any
successor to the Company.

 

(b)  Any payments or benefits owed to you under this letter agreement at your
death shall be paid to the beneficiary you designate in a written instrument
received by the Company prior to your death, or if there is no such designated
beneficiary, then to your surviving spouse, or if none, to your estate.

 

14.  Entire Agreement. This offer letter and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this offer,

 

9

--------------------------------------------------------------------------------


 

and supersede any and all prior understandings and agreements, whether oral or
written, between or among the parties hereto with respect to the specific
subject matter hereof.  If and to the extent of any conflict between this letter
agreement and another document or agreement between you and the Company, this
letter agreement shall govern.  If any term herein is unenforceable in whole or
in part, the remainder shall remain enforceable to the extent permitted by law.

 

15.  Governing Law. This offer letter shall be deemed to be made in, and in all
respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of Colorado, irrespective of its choice of law
rules.

 

16. Acceptance. This offer will remain open until November 4, 2015.  If you
decide to accept our offer, and I hope you will, please sign the enclosed copy
of this letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any.

 

Should you have anything else that you wish to discuss, please do not hesitate
to call me. We look forward to the opportunity to welcome you to the Company on
a full-time basis and the Company wishes to convey its deep appreciation for
your service on the Board.

 

 

Very truly yours,

 

 

 

CROCS, INC.

 

 

 

 

 

/s/ Daniel P. Hart

 

By: Daniel P. Hart

 

 

 

Its: Executive Vice President, Chief Legal and Administrative Officer

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

 

/s/ Carrie Teffner

 

Date signed:

November 4, 2015

Carrie Teffner

 

 

 

 

10

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

Crocs, Inc.
2015 Equity Incentive Plan

 

Restricted Stock Unit Agreement

 

Name of Participant:

 

Grant ID:

 

Number of Units Covered:

Date of Grant: 

 

 

Vesting Schedule (Cumulative):

 

 

 

Criteria/Date(s) of Vesting

Number of Shares Which Become Vested

 

This is a Restricted Stock Unit Agreement (this “Agreement”), effective as of
the Date of Grant specified above, between Crocs, Inc., a Delaware corporation
(the “Company”), and you, the Participant identified above.

 

RECITALS*

 

A.            The Company maintains the Crocs, Inc. 2015 Equity Incentive Plan
(the “2015 Plan”), which is incorporated herein by reference and is made a part
of this Agreement as if fully set forth herein.

 

B.            Under the 2015 Plan, the Compensation Committee (the “Committee”)
of the Board of Directors administers the 2015 Plan and has the authority to
determine the awards to be granted under the 2015 Plan.

 

C.            The Committee has determined that you are eligible to receive an
award under the 2015 Plan in the form of restricted stock units.

 

NOW, THEREFORE, the Company hereby grants such an award to you subject to the
following terms and conditions:

 

--------------------------------------------------------------------------------

*              Any capitalized term used in this Agreement shall have the
meaning set forth in this Agreement (including in the table at the beginning of
this Agreement) or, if not defined in this Agreement, set forth in the 2015 Plan
as it currently exists or as it is amended in the future.

 

11

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.             Grant of Restricted Stock Units.  You are granted the number of
Units  specified in the table at the beginning of this Agreement (the “Award”).

 

2.             Value of Units.  Each Unit represents the right to receive one
share of the Company’s common stock (a “Share”), subject to the terms and
conditions set forth below.  The value of a Unit is based on the value of an
underlying Share.

 

3.             Vesting and Payment.

 

(a)           Generally.  Payment of vested Units subject to this Agreement
shall be made by the Company delivering one Share for each vested Unit, subject
to the tax withholding provisions of Section 11.

 

(b)           Vesting of Units.  If you have continuously been employed by the
Company or an Affiliate or serving on the Board of Directors of a Company or an
Affiliate from the Date of Grant, then the Shares will vest as provided in
Section 5 below in the numbers and on the dates specified in the Vesting
Schedule contained in the table at the beginning of this Agreement.

 

(c)           Payment.  Delivery of Shares in payment of the Units will occur
within 30 days after the date of vesting, and in the calendar year of vesting,
and you shall have no power to affect the timing of such issuance.  Such
issuance will be evidenced by a stock certificate or appropriate entry on the
books of the Company or a duly authorized transfer agent of the Company, and
shall be in complete satisfaction of such vested Units.  If the Units that vest
and become payable include a fractional Unit, the Company shall round the number
of vested Units to the nearest whole Unit prior to delivery of Shares as
provided herein.  If the ownership of or issuance of Shares to you as provided
herein is not feasible due to applicable exchange controls, securities or tax
laws or other provisions of applicable law, as determined by the Committee in
its sole discretion, you or your Successor shall receive cash proceeds in an
amount equal to the Fair Market Value (as of the date vesting occurs) of the
Shares otherwise issuable to you, net of any amount required to satisfy
withholding tax obligations as provided in Section 11.

 

(d)           Effect of Vesting.  Whenever the Company shall become obligated to
make payment in respect of a Unit subject to this Agreement, all of your rights
with respect to such Unit, other than the right to such payment, shall terminate
and be of no further force or effect and such Unit shall be cancelled.

 

4.             Accrual and Payment of Cash Dividends.  In the event the Company
pays cash dividends on its Shares on or after the date of this Agreement, the
Company will credit, as of the dividend record date, an amount of cash dividend
equivalents to your account.  The amount of the dividend equivalents credited
will be determined by multiplying the number of Units credited to your account
as of the dividend record date pursuant to this Agreement times the dollar
amount of the cash dividend per Share.  Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate, as

 

12

--------------------------------------------------------------------------------


 

provided in Section 3, 5 or 6 of this Agreement.  Any dividend equivalents
accrued on Units that do not vest and are cancelled in accordance with this
Agreement shall also be cancelled.

 

5.             Death or Disability; Change in Control.  If your employment with
the Company and all of its Affiliates terminates because of death or Disability,
the Committee may, in its sole discretion, but shall not be obligated to,
provide for the vesting of the Units based on such factors or criteria as the
Committee, in its sole discretion, may determine.  In the event of a Change in
Control, the Units shall be treated as described in Section 18 of the 2015 Plan
unless otherwise provided in a written employment agreement or other arrangement
between you and the Company.

 

6.             No Transfer.  The Units may not be transferred, sold, assigned,
pledged, alienated, attached or otherwise encumbered prior to the time they vest
in accordance with this Agreement, except for a transfer by will or the laws of
descent and distribution in the event of your death.  Any prohibited Transfer
will be void and unenforceable against the Company.  No attempted Transfer of
any Units that is prohibited hereunder, whether voluntary or involuntary, shall
vest the purported transferee with any interest or right in or with respect to
such Units.

 

7.             No Stockholder Rights Until Payment.  You shall not have any of
the rights of a stockholder of the Company in connection with the Award unless
and until Shares are issued to you upon payment of the Units.

 

8.             Adjustments for Changes in Capitalization.  The Units shall be
subject to adjustments for changes in the Company’s capitalization as provided
in Section 17 of the 2015 Plan.

 

9.             Interpretation of this Agreement.  All decisions and
interpretations made by the Committee with regard to any question arising under
this Agreement or under the 2015 Plan shall be binding and conclusive upon you
and the Company.

 

10.          Termination of Employment.  Neither this Agreement nor the Award
shall confer on you any right with respect to continued employment with the
Company or any of its Affiliates, nor interfere in any way with the right of the
Company or any Affiliate to terminate such employment.  Nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between you and the Company or any Affiliate.

 

11.          Tax Withholding.  As a condition precedent to making a payment
hereunder, you shall be required to pay to the Company (or the Affiliate
employing you), in accordance with the provisions of Section 15 of the 2015
Plan, an amount equal to the amount of any required domestic or foreign tax
withholding obligation, including any social security obligation.  The Company
(or the Affiliate employing you) may withhold Shares equal in value to the
amount of such tax withholding obligation, or may permit you to arrange for the
satisfaction of such tax withholding obligation by payment of the estimated tax
obligation to the Company (or the Affiliate employing you).  Payment may be made
by electronic transfer, check or authority to withhold from salary.

 

12.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the 2015 Plan by electronic means.

 

13

--------------------------------------------------------------------------------


 

You hereby consent to receive such documents by electronic delivery and agree to
participate in the 2015 Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company.

 

13.          Section 409A.  Payments made pursuant to this Agreement are
intended to qualify for an exemption or to be compliant with Code Section 409A. 
Notwithstanding any other provision in this Agreement and the 2015 Plan, the
Company, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
this Agreement and/or the 2015 Plan so that the Units granted to you qualify for
exemption from or comply with Code Section 409A; provided, however, that the
Company makes no representations that the Units shall be exempt from or comply
with Section 409A and makes no undertaking to preclude Code Section 409A from
applying to the Units.  By accepting the Award, you shall be deemed to have
waived any claim against the Company and its affiliates with respect to any such
tax, economic and legal consequences.  Also notwithstanding the foregoing, if at
the time of a scheduled vesting date, including one provided for under
Paragraph 3 of this Agreement, you are a “specified employee” of the Company
within the meaning of that term under Section 409A and as determined by the
Company, and payment would be treated as a payment made on “separation from
service” within the meaning of that term under Code Section 409A, then, if such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A, the payment shall be delayed until the
date which is six months after the date of such separation from service or if
earlier the date of your death.

 

14.          Award Subject to 2015 Plan.  The Award is granted pursuant to the
2015 Plan, the terms of which are hereby made a part of this Agreement.  This
Agreement shall in all respects be interpreted in accordance with the terms of
the 2015 Plan.  If any terms of this Agreement conflict with the terms of the
2015 Plan, the terms of the 2015 Plan shall control, except as the 2015 Plan
specifically provides otherwise.

 

15.          Binding Effect.  This Agreement shall be binding in all respects on
your heirs, representatives, successors and assigns.

 

16.          Choice of Law.  This Agreement is entered into under the laws of
the State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict-of-law principles).

 

[Remainder of Page Intentionally Left Blank]

 

14

--------------------------------------------------------------------------------


 

You and the Company have executed this Agreement effective as of the date that
you accept this grant.

 

 

CROCS, INC.

 

 

 

 

 

By:

 

 

Name:

Daniel P. Hart

 

Title:

Executive Vice President and Chief Legal & Administrative Officer

 

15

--------------------------------------------------------------------------------


 

Exhibit B

 

Crocs, Inc.
2015 Equity Incentive Plan

 

Restricted Stock Unit Agreement

 

Name of Participant:  [            ]

 

 

 

Number of Service-Based Units Covered:  [         ]

Date of Grant:  [ , 20  ]

 

 

Target Number of Performance-Based
Units Covered (the “Target Award”):  [          ]

 

 

Vesting/Payment Schedule:

 

1.             The Service Based Units will vest in installments in accordance
with the schedule set forth in Section 3(b) below.

 

2.             The number of “Performance-Based Units” that the Participant may
earn under this Agreement (the “Earned Units”) shall range from 0% to 200% of
the Target Award, as determined by the achievement of the performance
measure(s) set forth in Section 3(c) below.  The Earned Units will vest in
accordance with the schedule set forth in Section 3(c) below.

 

This is a Restricted Stock Unit Agreement (this “Agreement”), effective as of
the Date of Grant specified above, between Crocs, Inc., a Delaware corporation
(the “Company”), and you, the Participant identified above.

 

RECITALS*

 

A.            The Company maintains the Crocs, Inc. 2015 Equity Incentive Plan
(the “2015 Plan”), which is incorporated herein by reference and is made a part
of this Agreement as if fully set forth herein.

 

B.            Under the 2015 Plan, the Compensation Committee (the “Committee”)
of the Board of Directors administers the 2015 Plan and has the authority to
determine the awards to be granted under the 2015 Plan.

 

--------------------------------------------------------------------------------

*      Any capitalized term used in this Agreement shall have the meaning set
forth in this Agreement (including in the table at the beginning of this
Agreement) or, if not defined in this Agreement, set forth in the 2015 Plan as
it currently exists or as it is amended in the future.

 

16

--------------------------------------------------------------------------------


 

C.            The Committee has determined that you are eligible to receive an
award under the 2015 Plan in the form of restricted stock units.

 

NOW, THEREFORE, the Company hereby grants such an award to you subject to the
following terms and conditions:

 

TERMS AND CONDITIONS

 

1.             Grant of Restricted Stock Units.  You are granted the number of
Service-Based Units and the target number of Performance-Based Units
(collectively, “Units”) specified in the table at the beginning of this
Agreement (the “Award”).

 

2.             Value of Units.  Each Unit represents the right to receive one
share of the Company’s common stock (a “Share”), subject to the terms and
conditions set forth below.  The value of a Unit is based on the value of an
underlying Share.

 

3.             Vesting and Payment.

 

(a)           Generally.  Payment of vested Units subject to this Agreement
shall be made by the Company delivering one Share for each vested Unit, subject
to the tax withholding provisions of Section 12.

 

(b)           Vesting of Service-Based Units.  Subject to Section 5 below, if
you have continuously been employed by the Company or an Affiliate from the Date
of Grant, then the Service-Based Units will vest as follows:

 

(i)            The Service-Based Units will vest in three equal installments on
March 1, 2016, 2017, and 2018.

 

(c)           Vesting of Performance-Based Units.  Subject to Section 5 below,
if you have continuously been employed by the Company or an Affiliate from the
Date of Grant, then the Performance-Based Units will become Earned Units and
will vest as follows:

 

(i)            Up to a maximum of 200% of the Target Award may become Earned
Units based on the achievement of the following three performance measures,
weighted as follows:

 

50%:  a one-year Earnings Before Interest and Taxes (“EBIT”) performance target
of $[  ] million (the “EBIT Performance Target”) for 2015 (the “Performance
Period”) and

 

30%:  a one-year revenue performance target of $[       ] million for the
Performance Period (the “Revenue Performance Target”) and

 

20%:  a one-year free cash flow performance target of $[       ] million for the
Performance Period (the “FCF Performance Target” and, collectively, with the
EBIT and the Revenue Performance Targets, the “Performance Targets”).

 

17

--------------------------------------------------------------------------------


 

(ii)           The Performance-Based Units subject to the EBIT Performance
Target will become Earned Units on a pro rata basis ranging from zero for
performance below 85% of the EBIT Performance Target, 25% of the Target Award
upon achievement of a threshold of 85% of the EBIT Performance Target, 50% of
the Target Award upon achievement of 100% of the EBIT Performance Target, 75% of
the Target Award upon achievement of 115% of the EBIT Performance Target, and up
to a maximum of 100% of the Target Award upon achievement of 122.5% of the EBIT
Performance Target.

 

(iii)          The Performance-Based Units subject to the Revenue Performance
Target will become Earned Units on a pro rata basis ranging from zero for
performance below 85% of the Revenue Performance Target, 15% of the Target Award
upon achievement of a threshold of 85% of the Revenue Performance Target, 30% of
the Target Award upon achievement of 100% of the Revenue Performance Target, 45%
of the Target Award upon achievement of 115% of the Revenue Performance Target,
and up to a maximum of 60% of the Target Award upon achievement of 122.5% of the
Revenue Performance Target.

 

(iv)          The Performance-Based Units subject to the FCF Performance Target
will become Earned Units on a pro rata basis ranging from zero for performance
below 80% of the FCF Performance Target, 10% of the Target Award upon
achievement of a threshold of 80% of the FCF Performance Target, 20% of the
Target Award upon achievement of 100% of the FCF Performance Target, 30% of the
Target Award upon achievement of 120% of the FCF Performance Target, and up to a
maximum of 40% of the Target Award upon achievement of 130% of the FCF
Performance Target.

 

(v)           Upon certification of achievement of the Performance Targets by
the Committee, one-third of the Earned Units will vest immediately, one-third of
the Earned Units will vest on the first anniversary of the certification date,
and one-third of the Earned Units will vest on the second anniversary of the
certification date.  Determination of achievement of the Performance Targets
will take into account certain factors previously approved by the Committee.

 

(d)           Payment.  Delivery of Shares in payment of the Units will occur
within 30 days after the date of vesting, and you shall have no power to affect
the timing of such issuance.  Such issuance will be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, and shall be in complete satisfaction
of such vested Units.  If the Units that vest and become payable include a
fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to delivery of Shares as provided herein.  If the
ownership of or issuance of Shares to you as provided herein is not feasible due
to applicable exchange controls, securities or tax laws or other provisions of
applicable law, as determined by the Committee in its sole discretion, you or
your Successor shall receive cash proceeds in an amount equal to the Fair Market
Value (as of the date vesting occurs) of the Shares otherwise issuable to you,
net of any amount required to satisfy withholding tax obligations as provided in
Section 12.

 

18

--------------------------------------------------------------------------------


 

(e)           Effect of Vesting.  Whenever the Company shall become obligated to
make payment in respect of a Unit subject to this Agreement, all of your rights
with respect to such Unit, other than the right to such payment, shall terminate
and be of no further force or effect and such Unit shall be cancelled.

 

4.             Accrual and Payment of Cash Dividends.  In the event the Company
pays cash dividends on its Shares on or after the date of this Agreement, the
Company will credit, as of the dividend record date, an amount of cash dividend
equivalents to your account.  The amount of the dividend equivalents credited
will be determined by multiplying the number of Units credited to your account
as of the dividend record date pursuant to this Agreement times the dollar
amount of the cash dividend per Share.  Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate, as provided in
Section 3 or 5 of this Agreement.  Any dividend equivalents accrued on Units
that that do not vest and are cancelled in accordance with this Agreement shall
also be cancelled.

 

5.             Death or Disability.  If your employment with the Company and all
of its Affiliates terminates because of death or Disability, the Committee may,
in its sole discretion, but shall not be obligated to, provide for the vesting
of the Units based on such factors or criteria as the Committee, in its sole
discretion, may determine.

 

6.             Change in Control Plan.  In the event of a Change in Control, the
Units shall be treated as described in Section 18 of the 2015 Plan unless
otherwise provided in the Company’s Change in Control Plan or other written
employment agreement or other arrangement between you and the Company.  By
accepting the Award, you hereby consent to any future amendment to or
termination of the Company’s Change in Control Plan.

 

7.             No Transfer.  The Units may not be transferred, sold, assigned,
pledged, alienated, attached or otherwise encumbered prior to the time they vest
in accordance with this Agreement, except for a transfer by will or the laws of
descent and distribution in the event of your death.  Any prohibited Transfer
will be void and unenforceable against the Company.  No attempted Transfer of
any Units that is prohibited hereunder, whether voluntary or involuntary, shall
vest the purported transferee with any interest or right in or with respect to
such Units.

 

8.             No Stockholder Rights Until Payment.  You shall not have any of
the rights of a stockholder of the Company in connection with the Award unless
and until Shares are issued to you upon payment of the Units.

 

9.             Adjustments for Changes in Capitalization.  The Units shall be
subject to adjustments for changes in the Company’s capitalization as provided
in Section 17 of the 2015 Plan.

 

10.          Interpretation of This Agreement.  All decisions and
interpretations made by the Committee with regard to any question arising under
this Agreement or under the 2105 Plan shall be binding and conclusive upon you
and the Company.

 

19

--------------------------------------------------------------------------------


 

11.          Termination of Employment.  Neither this Agreement nor the Award
shall confer on you any right with respect to continued employment with the
Company or any of its Affiliates, nor interfere in any way with the right of the
Company or any Affiliate to terminate such employment.  Nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between you and the Company or any Affiliate.

 

12.          Tax Withholding.  As a condition precedent to making a payment
hereunder, you shall be required to pay to the Company (or the Affiliate
employing you), in accordance with the provisions of Section 15 of the 2015
Plan, an amount equal to the amount of any required domestic or foreign tax
withholding obligation, including any social security obligation.  The Company
(or the Affiliate employing you) may withhold Shares equal in value to the
amount of such tax withholding obligation, or may permit you to arrange for the
satisfaction of such tax withholding obligation by payment of the estimated tax
obligation to the Company (or the Affiliate employing you).  Payment may be made
by electronic transfer, check or authority to withhold from salary.

 

13.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the 2015 Plan by electronic means.  You hereby consent to receive such documents
by electronic delivery and agree to participate in the 2015 Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

14.          Section 409A.  Payments made pursuant to this Agreement are
intended to qualify for an exemption from or to comply with Code Section 409A. 
Notwithstanding any other provision in this Agreement and the 2015 Plan, the
Company, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
this Agreement and/or the 2015 Plan so that the Units granted to you qualify for
exemption from or comply with Code Section 409A; provided, however, that the
Company makes no representations that the Units shall be exempt from or comply
with Section 409A and makes no undertaking to preclude Code Section 409A from
applying to the Units.  By accepting this Award, you shall be deemed to have
waived any claim against the Company and its affiliates with respect to any such
tax, economic and legal consequences.  Also notwithstanding the foregoing, if at
the time of a scheduled vesting date, including one provided for under Paragraph
3 of this Agreement, you are a “specified employee” of the Company within the
meaning of that term under Section 409A and as determined by the Company, and
payment would be treated as a payment made on “separation from service” within
the meaning of that term under Code Section 409A, then, if such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A, the payment shall be delayed until the date which is
six months after the date of such separation from service or if earlier the date
of your death.

 

15.          Award Subject to 2015 Plan.  The A is granted pursuant to the 2015
Plan, the terms of which are hereby made a part of this Agreement.  This
Agreement shall in all respects be interpreted in accordance with the terms of
the 2015 Plan.  If any terms of this Agreement conflict with the terms of the
2015 Plan, the terms of the 2015 Plan shall control, except as the 2015 Plan
specifically provides otherwise.

 

20

--------------------------------------------------------------------------------


 

16.          Binding Effect.  This Agreement shall be binding in all respects on
your heirs, representatives, successors and assigns.

 

17.          Choice of Law.  This Agreement is entered into under the laws of
the State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict-of-law principles).

 

18.          Recovery of Compensation.  All Units awarded under this Agreement
are subject to the Executive Compensation Recovery Policy, as in effect from
time to time, a current copy of which may be requested from the Company at any
time, and the terms and conditions of which are hereby incorporated by reference
into this Agreement.  In addition, in accordance with Section 27 of the 2015
Plan, this Option is also subject to (a) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(b) similar rules under the laws of any other jurisdiction, (c) any compensation
recovery or clawback policies adopted by the Company to implement any such
requirements, and (d) any other compensation recovery policies as may be adopted
from time to time by the Company, all to the extent determined by the Committee
in its discretion to be applicable to you.

 

[Remainder of Page Intentionally Left Blank]

 

21

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CONFIDENTIAL GENERAL RELEASE

 

This Confidential General Release (“Release”) is entered into between Carrie
Teffner (hereinafter “Employee”) and Crocs, Inc. (hereinafter the “Company”),
hereinafter collectively referred to as the “Parties.”

 

WHEREAS, Employee’s employment with the Company terminated effective as of
                                                           ; and

 

WHEREAS, Employee and the Company desire to resolve any claims or disputes
Employee may have that exist at the time this Release is executed by the
Parties.

 

Therefore, in consideration of all mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed by and between Employee and the Company as follows:

 

1.             Employee hereby and forever releases the Company and its
officers, directors, employees, managers, supervisors, agents, attorneys,
insurers, investors, shareholders, administrators, parents, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns
(the “Releasees”) from, and agrees not to sue concerning, any claim, complaint,
charge, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, disclosed or
undisclosed, liquidated or contingent, that Employee may possess against any of
the Releasees arising from any omissions, acts or facts that have occurred up
until and including the date on which Employee signs this Release including,
without limitation:

 

(a)           any and all claims arising out of or relating to Employee’s
employment with or separation from the Company;

 

(b)           any and all public policy, contract, tort, or common law claims,
including, but not limited to, wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (express and implied),  breach of a covenant of good faith and fair
dealing (express and implied), breach of fiduciary duty, promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;

 

(c)           any and all claims or demands for wages, compensation or other
amounts claimed to be due from the Company, including, but not limited to,
claims for bonuses, commissions, stock, stock options, or any equity or
ownership interest in the company, vacation pay, personal time off, sick pay,
fringe benefits, 401K match, expense reimbursements, or any other form of
payment;

 

22

--------------------------------------------------------------------------------


 

(d)           any and all claims for violation of federal, state, or local
constitution, law, code, ordinance, statute, or other legislative enactment
including, but not limited to, the Americans with Disabilities Act, as amended;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Civil Rights Acts of 1866 and 1871; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; the Age Discrimination in
Employment Act; the Equal Pay Act; the Fair Labor Standards Act; the Family and
Medical Leave Act; the National Labor Relations Act; the Occupational Safety and
Health Act; the Genetic Information Nondiscrimination Act; the Rehabilitation
Act; Executive Order 11246; the Worker Adjustment and Retraining Notification
Act; Employee Retirement Income Security Act of 1974; the Labor Peace Act; the
Lilly Ledbetter Equal Pay Act; the Colorado Anti-Discrimination Act; the
Colorado Wage Act; the Colorado Minimum Wage Act and Minimum Wage Order 28, and
any similar or comparable state, local or municipal statutes or ordinances;

 

(e)           any and all claims arising out of any other federal, state or
local law, rule, regulation or ordinance; and

 

(f)            any and all claims for damages (whether compensatory, punitive,
or otherwise), attorneys’ fees and costs.

 

Employee agrees that the release set forth in this Paragraph 1 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Employee agrees that in the event Employee brings a claim covered by
the foregoing release in which Employee seeks damages or other remedies against
the Releasees, this Release shall serve as a complete defense to such claims and
in the event any government agency pursues any such claim in Employee’s name or
on Employee’s behalf, this Release shall serve as a bar to any monetary recovery
by Employee. Employee shall be responsible to the Company for all costs,
attorneys’ fees and any and all damages incurred by the Company in defending
against a claim brought or pursued by Employee in violation of this Release.

 

Notwithstanding the foregoing, the release set forth in this Paragraph 1 does
not (i) preclude Employee from any action to enforce any of the terms of the
Employment Agreement or any equity award or related document, (ii) release any
rights arising under, or preserved by, the Employment Agreement or any equity
award or related document, or (iii) preclude Employee’s ability to assert his
rights for indemnification and advancement of expenses from the Company pursuant
to the Company’s director and officer liability insurance policies, certificate
of incorporation or bylaws, or any indemnification agreement or arrangement
between the Company and Employee.

 

2.             Employee affirms that Employee has not filed, caused to be filed,
or presently is a party to any claim against the Company.

 

3.             Employee has not assigned any claims or rights released in this
Release.

 

4.             Employee agrees and warrants that Employee will not disparage,
defame, belittle, ridicule, discredit, denigrate or in any other way harm or
damage the reputation of Releasees, their products or services.  Employee
further agrees and warrants that Employee will not make,

 

23

--------------------------------------------------------------------------------


 

file, prepare, report, or assist in making, filing preparing or reporting of any
disparaging remarks regarding Releasees, via the Internet or any news media.

 

5.             By entering into this Release, the Company does not admit that it
engaged in any unlawful or improper conduct, or that it is legally obligated to
Employee in any way.

 

6.             The consideration stated herein and in the Release is contractual
and not merely a recital.  The Parties hereto execute and deliver this Release
after being fully informed of its terms, contents and effects.  The Parties
acknowledge that this Release is a negotiated agreement that both Parties have
reviewed with their attorneys, that both Parties have had a full opportunity to
revise the language of the Release, and that, in the event of a dispute, the
Release should not be construed in any way either for or against a party based
on whether a particular party was or was not the primary drafter of this
Release.

 

7.             This Release shall be effective, binding on the Parties, and in
full force and effect immediately following the execution of the Release by both
Parties, except for Employee’s release of ADEA claims (if any), which shall be
binding and effective as of the expiration of the revocation period addressed
below.

 

8.             Employee acknowledges:

 

(a)           By executing this Release, Employee waives all rights or claims,
if any, that Employee may have against the Company under the Age Discrimination
in Employment Act of 1967, 29 U.S.C. § 626, et seq. (“ADEA”);

 

(b)           That this Release has been written in a manner calculated to be
understood by Employee, and is in fact understood by Employee;

 

(c)           That the aforementioned waiver reflects specifically, but is not
limited to, all rights or claims, if any, that Employee may have against the
Company arising under the ADEA;

 

(d)           That Employee is not waiving rights and claims that Employee may
have under the ADEA against the Company that may arise after the date on which
this Release is executed;

 

(e)           That Employee is waiving rights and claims that Employee may have
under the ADEA, if any, only in exchange for consideration in addition to
anything of value to which Employee is already entitled;

 

(f)            That Employee is advised and has had the opportunity to consult
with an attorney of Employee’s choice prior to executing this Release;

 

(g)           That Employee has been given a period of 21 days from the date on
which Employee receives this Release, not counting the day upon which Employee
receives the Release, within which to consider whether to sign this Release;

 

24

--------------------------------------------------------------------------------


 

(h)           That if Employee wishes to execute this Release prior to the
expiration of the 21-day period set forth in subsection (g) of this Paragraph 8,
Employee may do so;

 

(i)            That Employee has been given a period of 7 days following the
execution of this Release to revoke Employee’s waiver of all claims, if any,
under the ADEA, and Employee’s release of any claims under the ADEA shall not
become effective or enforceable until the revocation period has expired without
Employee revoking Employee’s waiver of all claims under the ADEA; and

 

(j)            To revoke Employee’s waiver of all claims under the ADEA,
Employee understands that Employee must deliver a written,  signed statement
that Employee revokes Employee’s waiver of all claims under the ADEA to the
Company by hand or by mail within the 7 day revocation period.  The revocation
must be postmarked within the period stated above and properly addressed to the
Company at the following address:

 

Crocs, Inc.

7477 East Dry Creek Parkway

Niwot, CO 80503

Attention:  General Counsel

 

(k)           That this Release becomes null and void and of no further effect
if Employee has not executed and returned this Release within twenty-one (21)
days after the date on which Employee receives this Release.

 

(l)            Employee agrees that any modifications, material or otherwise,
made to this Release, do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period.

 

9.             This Release may be executed in counterparts and shall be fully
enforceable in all regards if executed in such manner as if it had been executed
as a single document. Signatures obtained by facsimile shall constitute
effective execution of this Release.

 

10.          Employee and the Company agree that all the terms of this Release
are contained in this document, that no statements or inducements have been made
contrary to or in addition to the statements herein, that the terms hereof are
binding on and enforceable for the benefit of Employee’s successors and assigns,
that the Release shall be governed by Colorado law, and that the provisions of
this Release are severable, so that if any paragraph of this Release is
determined to be unenforceable, the other paragraphs shall remain valid and
fully enforceable.

 

Accepted and agreed as of this    day

of                 , 201  .

 

 

 

 

 

CROCS, INC.

 

 

25

--------------------------------------------------------------------------------


 

By:

 

 

Name:

 

Its:

 

 

26

--------------------------------------------------------------------------------